ALLOWANCE
Claims 21-40 are allowed.

Priority
This application has claimed the benefit as a CON of Application Number 16/933,759 (U.S. Pat. No. 11,112,962) filed on 07/20/2020, which claims benefit as a CON of Application Number 13/872,159 (U.S. Pat. No. 10,754,536) filed 04/29/2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 was filed before the mailing date of the Notice of Allowance. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 04/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,754,536 and 11,112,962 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments
Applicant’s amendments filed on 04/18/2022 have been fully considered by the examiner. Examiner withdraws the Nonstatutory Double Patenting rejection to all claims.

Response to Arguments
Argument 1, Applicant argues that after the filing of the terminal disclaimer the claims are now in condition for allowance.
Responding to Argument 1, applicant's argument has been fully considered and is persuasive because the newly amended claims has placed independent claim 21 and its dependent claims 22-29, independent claim 30 and its dependent claims 31-35, and independent claim 36 and its dependent claims 37-40, in condition for allowance.

Reasons for Allowance
The prior art of record, specifically La Fetra (US 2006/0053384), Schacher et al. (US 6,002,402), and Chaudhri et al. (US 2009/0058821 A1), do not expressly teach or render obvious the invention as recited in independent claims 21, 30, and 36.
The prior art of record teaches a method comprising: 
detecting a selection [La Fetra: Fig. 6, (640), Para. 37, a link is dragged] of visible content [La Fetra: Fig. 2, (202-207), Para. 27, links] of a first application window within a user interface [La Fetra: Fig. 2, (200), Para. 27, category window, a window within user interface 100 of Fig. 1]; detecting an initiation of a directional placement instruction regarding the selected visible content of the first application window within the user interface [La Fetra: Fig. 6, (650), Para. 37, a link is dragged (640) and dropped onto  the sensitive area of the media player (650)];
converting [La Fetra: Fig. 2, Para. 27, Links are the selectable or dragged items the user interacts with; Schacher: Col. 8, lines 1-2, dropped item is then converted] the selected visible content [Schacher: Fig. 3, (317a), Col. 7, lines 55-57, use has then moved the cursor to select choice item 317a] of the first application window [Schacher: Fig. 3, (314), Col. 7, lines 41-44, within desktop 312, one or more application windows such as 314 may be opened] within the user interface [Schacher: Fig. 3, (300)] into a placeable control associated with the selected visible content [Schacher: Fig. 3, (319), Col8, lines 1-2, a new user-activatable object 319] responsive to the initiation of a directional placement instruction [Schacher: Col. 7, line 63 - Col. 8, line 2, drag icon 317b…drops the dragged object 317b over new region 312c…item 317b is then converted by the receiving desktop area 312c into a new user-activatable object 319]; and
detecting the completion of the directional placement instruction after conversion of the selected visible content of the first application window within the user interface into the placeable control [La Fetra: Fig. 6, (650), Para. 37, upon dropping the link into the sensitive area…]. 

However, the prior art of record does not teach launching a second application window associated with the selected visible content, the launching being triggered by the detection of the completion of the directional placement instruction. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of launching a second application window associated with the selected visible content, the launching being triggered by the detection of the completion of the directional placement instruction, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179